Citation Nr: 1330035	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  11-12 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development is necessary prior to adjudication of the Veteran's hepatitis B service connection claim.

The Veteran asserts that he currently suffers from hepatitis B that he contracted during his active service.  Specifically, he asserts that, while he was stationed in Painesville, Ohio, between September 22, 1970 and April 30, 1971, there was an outbreak of hepatitis B that originated with a soldier who worked in the mess hall and was infected with hepatitis B.  He asserts that daily log books would document the outbreak.  He also contends that blood work during his discharge examination revealed abnormalities.  He further asserts that he has not been able to donate blood since 1971.  In support of his claim, he has submitted blood donation screening test results from an August 1997 blood donation showing that his blood was positive for antibodies to the hepatitis B core antigen.

Service treatment records are negative for clinical findings or diagnosis of hepatitis B and the Veteran's March 1971 separation examination report notes that serology was negative.  Nevertheless, lab reports associated with that blood work are not 
of record, and the Veteran has asserted that his service treatment records are incomplete.  Accordingly, remand is necessary to ensure that the Veteran's complete service treatment records are of record.  Additionally, service personnel records should be obtained.

Next, the Veteran alleges that daily log books documented the hepatitis B outbreak during his period of service, but it does not appear that any attempts were made to verify the assertion.  Therefore, to ensure due process, that additional development is needed prior to deciding the claim.

Finally, a VA examination should be scheduled to determine whether the Veteran suffers from a chronic hepatitis B disability or residuals thereof, and if so, whether such is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request, through official sources, the Veteran's complete service personnel records and any additional service treatment records, to specifically include any records relating to blood work during service and during a March 1971 separation examination. 

2.  Request a search, through official sources, of daily logs for the Veteran's unit in an attempt to corroborate the Veteran's account of a hepatitis B outbreak during his service between September 22, 1970 and April 30, 1971.  If additional information is required from the Veteran to permit a search to be requested, the Veteran should be asked to provide such information.  All attempts to corroborate the claimed outbreak should be clearly documented in the claims file.

3.  Obtain VA treatment records from the Oklahoma City VA Medical Center relating to the Veteran's claimed hepatitis, either in electronic or paper form dating since November 2012.  If the records cannot be obtained, the Veteran should be advised of such.

4.  After the above has been completed to the extent possible and any records obtained in response to the above associated with the file, the Veteran should be scheduled for a VA hepatitis examination to determine whether the Veteran suffers from chronic hepatitis B or residuals thereof, and if so, whether such is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, to include those confirming the presence of a current hepatitis B disability, should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Does the Veteran currently suffer from chronic hepatitis B? 

b. If so, provide an opinion whether the chronic hepatitis B is related to a claimed hepatitis B outbreak in service, or is otherwise related to service.

c. If not, does the Veteran have any residual disability related to hepatitis B? If so, please identify the residual disability and provide an opinion whether the Veteran's hepatitis B and the residual disability identified are related to the claimed hepatitis B outbreak in service, or are otherwise related to service. 

5.  After undertaking the development above and any additional development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

